Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV, FIG. 18A, claims 1-2, 4-5, 7-9, 11-13 and 16-20 in the reply filed on 09/23/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11-13, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Okizumi et al. (Pub. No.: US 2018/0366487) (hereinafter Okizumi).

    PNG
    media_image1.png
    682
    1205
    media_image1.png
    Greyscale

Re claim 1, Okizumi, FIG. 19 teaches a semiconductor memory device, comprising: 
a second substrate (61) on a first substrate (9), the second substrate including a lower semiconductor layer (6/10) and an upper semiconductor layer (38) on the lower semiconductor layer; 
an electrode structure (46) including a plurality of electrodes that are stacked on the upper semiconductor layer; 
a vertical channel structure (601, [0110]) that penetrates the electrode structure and is connected to the second substrate; 
an interlayer dielectric layer (32) that covers the electrode structure; and 
a cutting structure (five vertical pillars) that penetrates the interlayer dielectric layer and the upper semiconductor layer (38), 
wherein the upper semiconductor layer (38) has a first sidewall (side wall defines by bottom 60, [FSW], FIG. 19 [as shown above]) defined by the cutting structure, 
wherein the lower semiconductor layer (6/10) has a second sidewall (defines by 39B, [SSW]) adjacent to the first sidewall, and 
wherein the first sidewall [FSW] and the second sidewall [SSW] are horizontally offset (by the width of 39B) from each other.
Re claim 2, Okizumi, FIG. 19 teaches the device of claim 1, wherein the first sidewall (side wall defines by bottom 60) protrudes in one direction (upward direction) beyond the second sidewall (defines by 39B).
Re claim 4, Okizumi, FIG. 19 teaches the device of claim 1, wherein the second substrate further includes a source semiconductor layer (11, FIGS. 6H/19) between the lower semiconductor layer (6/10) and the upper semiconductor layer (38), wherein the vertical channel structure (601) is connected to the source semiconductor layer.
Re claim 7, Okizumi, FIG. 19 teaches the device of claim 1, further comprising: 
a peripheral circuit structure (750) between the first substrate and the second substrate; and 
a through contact (76) that penetrates the interlayer dielectric layer and is electrically connected to the peripheral circuit structure, 
wherein the through contact is spaced apart from the first sidewall [FSW].
Re claim 8, Okizumi, FIG. 19 teaches the device of claim 1, wherein the cutting structure (five vertical pillars) includes an expansion part [EP], FIG. 19 [as shown above]) and an extension part (EXP] on the expansion part, the expansion part being at a lower portion of the cutting structure, and 
wherein a maximum width (vertical width of [EP]) of the expansion part (vertical width of [EP]) is greater than a maximum width of the extension part (vertical width of [ExP]).
Re claim 9, Okizumi, FIG. 19 teaches the device of claim 1, wherein the cutting structure includes a plurality of dummy contacts ([DC], Fig. 19 [as shown above]) and a spacer [EP] that surrounds the dummy contacts, 
wherein the dummy contacts [DC] are arranged along one direction, and 
wherein each of the dummy contacts [DC] includes a horizontal part and a vertical part on the horizontal part, the horizontal part penetrating the upper semiconductor layer (38).
Re claim 11, Okizumi, FIG. 19 teaches a semiconductor memory device, comprising: 
a second substrate (61) on a first substrate (9); 
a cutting structure (five vertical pillars) that separates the second substrate into a first semiconductor layer (10/6) and a second semiconductor layer (38); 
a first electrode structure (left [50/60/62/63]) and a second electrode structure (right [50/60/62/63]) on the first semiconductor layer and the second semiconductor layer, respectively, each of the first and second semiconductor layers including a plurality of stacked electrodes (46, ¶ [0139]); 
a mold structure between the first and second electrode structures, the mold structure including a plurality of stacked sacrificial layers (42, FIG. 13, [0088]); and 
a first vertical channel structure (left 60, [0126]) and a second vertical channel structure (right 60) that penetrate the first electrode structure (bottom-most layers 46) and the second electrode structure (middle layers 46), respectively, 
wherein the stacked sacrificial layers (42, [0088]) are respectively positioned at the same level as the stacked electrodes (46), and 
wherein the cutting structure (five vertical pillars) penetrates the mold structure (46/32) and the second substrate (61) below the mold structure.
Re claim 12, Okizumi, FIG. 19 teaches the device of claim 11, wherein the stacked electrodes of the first electrode structure and the first vertical channel structure penetrating therethrough constitute a plurality of first memory cells that are three-dimensionally arranged (right 50, FIGS. 6F/13, [0124]), and 
wherein the stacked electrodes of the second electrode structure and the second vertical channel structure penetrating therethrough constitute a plurality of second memory cells that are three-dimensionally arranged (left 50).
Re claim 13, Okizumi, FIG. 19 teaches the device of claim 11, wherein the mold structure further includes a plurality of dielectric layers (32, FIG. 13, [0133]), 
wherein the dielectric layers (32) and the stacked sacrificial layers (42) are vertically and alternately stacked, and 
wherein the dielectric layers extend from the first electrode structure (bottom-most layers 46) toward the second electrode structure (middle layers 46).
Re claim 16, Okizumi, FIG. 19 teaches a semiconductor memory device, comprising: 
a peripheral circuit structure (760/780/750, FIG. 13) on a substrate (9), the peripheral circuit structure including a peripheral transistor (750) on the substrate, a peripheral line (762/764) on the peripheral transistor, and a peripheral contact (780) that electrically connects the peripheral transistor to the peripheral line; 
a lower semiconductor layer (6/10) on the peripheral circuit structure; 
an upper semiconductor layer (38) on the lower semiconductor layer; 
a cutting structure (vertical pillars) that penetrates the upper semiconductor layer (38), a bottom surface of the cutting structure being at a vertical level between a bottom surface of the upper semiconductor layer (38) and a bottom surface of the lower semiconductor layer (6/10); 
a source semiconductor layer (10) between the lower semiconductor layer (6/10) and the upper semiconductor layer (38); 
an electrode structure including a plurality of electrodes (46) that are stacked on the upper semiconductor layer (38); 
a vertical channel structure (601, FIG. 6C, [0118]) that penetrates the electrode structure and is electrically connected to the source semiconductor layer; 
an interlayer dielectric layer (42) that covers the electrode structure (46); and 
a through contact (76) that penetrates the interlayer dielectric layer and is electrically connected to the peripheral line, 
wherein the upper semiconductor layer (38) has a first sidewall (define by the bottom 60) defined by the cutting structure, and 
wherein the through contact (76) is spaced apart from the first sidewall.
Re claim 17, Okizumi, FIG. 19 teaches the device of claim 16, wherein the lower semiconductor layer (6/10) has a second sidewall (sidewalls of 39B) adjacent to the first sidewall, and wherein the first sidewall (define by the bottom 60) and the second sidewall are offset from each other in one direction.
Re claim 18, Okizumi, FIG. 19 teaches the device of claim 16, wherein the vertical channel structure includes: 
a vertical semiconductor pattern (601) having a pipe shape whose top end is opened; and 
a vertical dielectric pattern having a data storage layer (50) between the vertical semiconductor pattern and the electrode structure.
Re claim 20, Okizumi, FIG. 19 teaches the device of claim 16, wherein the cutting structure includes a first cutting structure (vertical pillars on the right) and a second cutting structure (vertical pillars on the left) that are disposed in parallel in one direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okizumi.
Re claim 5, Okizumi, FIG. 19 teaches the device of claim 1, wherein, when viewed in plan, the upper semiconductor layer (38) has a circle shape (FIG. 12B) defined by the cutting structure (five vertical pillars), and wherein, when viewed in plan, the circle shape corresponds to the electrode structure (46).
Furthermore, the following limitation “the upper semiconductor layer has a tile shape, and wherein, when viewed in plan, the tile shape corresponds to the electrode structure” had a little patentable weight because it has been held that where the only difference between the prior art and the claims was a recitation of relative size or shape of the claimed device, and a device having the claimed relative size or shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04) and it would have been obvious that a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In the claim 19 that is written, the prior arts fail to show or fairly suggest the process steps of: “a dummy semiconductor layer that is disposed adjacent to the upper semiconductor layer, wherein the cutting structure is interposed between the upper semiconductor layer and the dummy semiconductor layer, wherein the through contact penetrates a through contact region of the dummy semiconductor layer, wherein the dummy semiconductor layer has both sidewalls opposite to each other, and wherein one of the both sidewalls is in contact with the cutting structure, and the other of the both sidewalls is spaced apart from the through contact.” in context with the other limitation as stated in claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894